No. 04-01-00143-CR
Hector NAVARRO,
Appellant
v.
The STATE of Texas,
Appellee
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-3991-C
Honorable Mary Roman, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice

Delivered and Filed:	April 25, 2001
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH